EXHIBIT 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement"), is made and entered into
as of this 23rd day of November, 2015, between S&W Seed Company, a Nevada
corporation, with offices at 7108 North Fresno Street, Fresno, California 93720
(the "Company") and MFP Investors LLC, with offices at 667 Madison Avenue, 25th
Floor, New York, NY 10665 (the "Investor").

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof, between the Company and the Investor (the "Purchase
Agreement") in connection with the following.

W I T N E S S E T H

WHEREAS, the Company and the Investor have entered into the Purchase Agreement
providing for the offer and sale of 1,180,722 shares of the Company's Common
Stock (the "Shares") in a private placement exempt from the registration
requirements of the Securities Act of 1933, as amended (the "Securities Act")
pursuant to Section 4(a)(2) and Rule 506 of Regulation D promulgated thereunder;

WHEREAS, as an inducement to the Investor to purchase the Shares, the Company
has agreed to provide the Investor with certain registration rights.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the Holders
agree as follows:

ARTICLE I

Certain Definitions

For purposes of this Agreement, the following terms shall have the following
meanings:

The term "Affiliate" means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person; provided that, for the purposes of this definition, "control"
(including, with correlative meanings, the terms "controlled by" and "under
common control with"), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

The term "Business Days" means each Monday, Tuesday, Wednesday, Thursday and
Friday that is not a day on which banking institutions in New York City are
generally authorized or obligated by law or executive order to close.

The term "Board" means the Board of Directors of the Company.

--------------------------------------------------------------------------------



The term "Commission" means the United States Securities and Exchange Commission
or any successor agency.

The term "Exchange Act" means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

The term "Person" (but not "person") means any individual, firm, corporation,
partnership, limited liability company, trust or other entity, and shall include
any successor (by merger or otherwise) of such entity.

The term "Purchase Price" means $4.15 per Share.

The term "Securities Act" means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

Any terms used in this Agreement and not defined herein shall have the meanings
given such terms in the Purchase Agreement.

ARTICLE II

REGISTRATION OF COMMON STOCK; INDEMNIFICATION

Section 2.01    Registrable Securities. For the purposes of this Agreement,
"Registrable Securities" means the Shares; provided that (i) any Shares of
Common Stock will cease to be Registrable Securities, and (ii) the Company will
not be obligated to maintain the effectiveness of the Resale Registration
Statement (as defined below), and the Company's obligations under Section 2.02
will cease, with respect to the Registrable Securities of a holder thereof (a
"Holder") following the date on which (a) such securities have been sold or
otherwise transferred by the Holder thereof pursuant to an effective
registration statement; (b) such securities are sold in accordance with Rule 144
(or any successor provision) promulgated under the Securities Act; or (c) such
securities become eligible for resale without volume or manner-of-sale
restrictions and without current public information pursuant to Rule 144. The
period of time during which the Company is required to keep the Resale
Registration Statement effective is referred to as the "Effectiveness Period."

Section 2.02    Registration. Within thirty (30) days following the date hereof
(the "Filing Date"), the Company shall prepare and file a resale registration
statement on Form S-3 or another applicable form, if Form S-3 is not then
available, registering offers and sales of Registrable Securities held by the
Investor and any other Holders of Registrable Securities pursuant to Rule 415
under the Securities Act (such registration statement together with all exhibits
thereto and any post-effective amendment thereto that becomes effective, the
"Resale Registration Statement"); provided that at all times the Company shall
use its commercially reasonable best efforts to cause the Commission to declare
the Resale Registration Statement, including any post-effective amendments
thereto, to be declared effective at the earliest practicable date.
Notwithstanding the foregoing or anything to the contrary in this Article II, if
the Company grants registration rights to one or more other holders of its
Common Stock that are more favorable to such holders than the registration
rights granted hereunder, with respect to underwritten offerings or otherwise,
the Company and holders of a majority of the Registrable Securities hereunder
shall in good faith amend this Agreement to reflect such more favorable terms as
reasonably as practicable.

2

--------------------------------------------------------------------------------



Section 2.03    Registration Procedures. In connection with the registration of
any Registrable Securities under the Securities Act as provided in this Article
II, the Company will use its best efforts to:

cause the Resale Registration Statement (and any other related registrations,
qualifications or compliances as may be reasonably requested and as would permit
or facilitate the sale and distribution of all Registrable Securities until the
distribution thereof is complete) to become effective as soon as practicable
following the filing thereof;

prepare and file with the Commission the amendments and supplements to the
Resale Registration Statement and the prospectus used in connection therewith
and take all other actions as may be necessary to keep the Resale Registration
Statement continuously effective until the disposition of all securities in
accordance with the intended methods of disposition by the Holder or Holders
thereof set forth in the Resale Registration Statement will be completed, and to
comply with the provisions of the Securities Act (to the extent applicable to
the Company) with respect to the dispositions;

(i) at least five (5) Business Days before filing with the Commission, furnish
to each Holder and its counsel (if any) copies of all documents proposed to be
filed with the Commission in connection with such registration, which documents
will be subject to the review and reasonable comment of such Holder and its
counsel; (ii) furnish to each Holder of Registrable Securities a reasonable
number of copies of the Resale Registration Statement, of each amendment and
supplement thereto, and of the prospectus included in the Resale Registration
Statement (including each preliminary prospectus), in conformity with the
requirements of the Securities Act, and the other documents (including exhibits
to any of the foregoing), as the Holder may reasonably request, in order to
facilitate the disposition of the Registrable Securities owned by such Holder;
and (iii) respond as promptly as practicable to any comments received from the
Commission with respect to each Resale Registration Statement or any amendment
thereto and, as promptly as reasonably possible, provide the Holders true and
complete copies of all correspondence from and to the Commission relating to
such Resale Registration Statement that pertains to the Holders as "Selling
Stockholders" but not any comments that would result in the disclosure to the
Holders of material and non-public information concerning the Company.

register or qualify the Registrable Securities covered by the Resale
Registration Statement under the securities or "blue sky" laws of the various
states as any Holder reasonably requests and do any and all other acts and
things that may be necessary or reasonably advisable to enable a Holder to
consummate the disposition in such states of the Registrable Securities owned by
such Holder, except that the Company will not be required to qualify generally
to do business as a foreign corporation in any jurisdiction wherein it would
not, but for the requirements of this Section 2.03(d), be obligated to be
qualified, or to subject itself to taxation in any jurisdiction;

3

--------------------------------------------------------------------------------



notify the Holders promptly, and confirm such notice in writing, (i)(A) when a
prospectus as contained in the Resale Registration Statement (a "Prospectus") or
any Prospectus supplement or post-effective amendment has been filed, and (B)
with respect to a Resale Registration Statement or any post-effective amendment,
when the same has become effective, (ii) of the issuance by the Commission or
any other federal or state governmental authority of any stop order suspending
the effectiveness of a Resale Registration Statement or the initiation of any
proceedings for that purpose, (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose, (iv) of the existence of any fact or the happening of any event that
makes any statement made in such Resale Registration Statement or related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or which requires the making of any
changes in such Resale Registration Statement, Prospectus or documents so that,
in the case of the Resale Registration Statement, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
that in the case of the Prospectus, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, (v) of the Company's reasonable
determination that a post-effective amendment to a Resale Registration Statement
would be appropriate, or (vi) of any request by the Commission or other
governmental authority for amendments or supplements to a Resale Registration
Statement or related Prospectus or for additional information that pertains to
the Holders as "Selling Stockholders" or the "Plan of Distribution," and to
promptly prepare a supplement or amendment to such Resale Registration Statement
or Prospectus to correct such untrue statement or omission, and deliver such
number of copies of such supplement or amendment to each Holder as may
reasonably be requested;

make every reasonable effort to obtain the withdrawal of any order suspending
the effectiveness of the Resale Registration Statement or any suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction,
at the earliest possible time.

Section 2.04    Rule 144. With a view to making available to the Holders the
benefits of certain rules and regulations of the Commission that at any time
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to:

make and keep public information available, as those terms are understood and
defined in Rule 144 promulgated under the Securities Act;

file with the Commission in a timely manner all reports and other documents
required of the Company under the Exchange Act;

so long as a Holder owns any unregistered Registrable Securities, furnish to the
Holder upon any reasonable request a written statement by the Company as to its
compliance with the public information requirements of Rule 144 promulgated
under the Securities Act and/or the Exchange Act, a copy of the most recent
annual or quarterly report of the Company, and any other reports and documents
of the Company as the Holder may

4

--------------------------------------------------------------------------------



reasonably request in availing itself of any rule or regulation of the
Commission allowing a Holder to sell any Registrable Securities without
registration (excluding any reports or documents of the Company that the
Company, in its sole discretion, deems confidential); provided that to the
extent such documents and reports are available on the Commission's website, the
Company shall not be required to provide the copies contemplated by this
subsection (c); and

take such further action as any Holder may reasonably request to enable such
Holder to sell such Shares without registration under the Securities Act within
the limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act, including providing any legal opinions relating to such sale
pursuant to Rule 144.

Section 2.05    Registration and Selling Expenses. All expenses incurred by the
Company in connection with the Company's performance of or compliance with this
Article II, including, without limitation, (i) all Commission registration and
filing fees, (ii) blue sky fees and expenses, (iii) all necessary printing and
duplicating expenses and (iv) all fees and disbursements of counsel and
accountants retained on behalf of the Company, will be paid by the Company. Each
Holder may, at its election, retain its own counsel and other representatives
and advisors as it chooses at its own expense.

Section 2.06    Partial Liquidated Damages. If: (i) the Resale Registration
Statement is not filed on or prior to its Filing Date (if the Company files the
Resale Registration Statement without affording the Holders the opportunity to
review and comment on the same as required by Section 2.03(c) herein, the
Company shall be deemed to have not satisfied this clause (i)), or (ii) the
Company fails to file with the Commission a request for acceleration of the
Resale Registration Statement in accordance with Rule 461 promulgated by the
Commission pursuant to the Securities Act, within five (5) Trading Days of the
date that the Company is notified (orally or in writing, whichever is earlier)
by the Commission that such Resale Registration Statement will not be "reviewed"
or will not be subject to further review, or (iii) prior to the effective date
of a Resale Registration Statement, the Company fails to file a pre-effective
amendment and otherwise respond in writing to comments made by the Commission in
respect of such Resale Registration Statement within eighteen (18) days after
the receipt of comments by or notice from the Commission that such amendment is
required in order for such Resale Registration Statement to be declared
effective; provided, however, that this clause (iii) shall not apply to comments
received from the Commission staff relating to accounting issues or comments
relating to one or more Holders, so long as the Company continues to use its
reasonable best efforts to be in a position to fully respond to such comments as
soon as practicable, or (iv) the Company fails to comply with the permitted
Black-Out Periods (defined below) set forth in Section 2.07; or (v) if the
Resale Registration Statement when declared effective fails to register all of
the Registrable Securities (any such failure or breach being referred to as an
"Event", and for purposes of clauses (i) through (v), the date on which such
Event occurs, or "Event Date"), then, in addition to any other rights the
Holders may have hereunder or under applicable law, on each such Event Date and
on each monthly anniversary of each such Event Date (if the applicable Event
shall not have been cured by such date) until the applicable Event is cured, the
Company shall pay to each Holder an amount in cash, as partial liquidated
damages and not as a penalty, equal to the product of 1.0% multiplied by the
aggregate Purchase Price paid by such Holder for the Shares pursuant to the
Purchase Agreement, up to an aggregate maximum of 4.0%. If the Company fails

5

--------------------------------------------------------------------------------



to pay any partial liquidated damages pursuant to this Section 2.06 in full
within seven days after the date payable, the Company will pay interest thereon
at a rate of 18% per annum (or such lesser maximum amount that is permitted to
be paid by applicable law) to the Holder, accruing daily from the date such
partial liquidated damages are due until such amounts, plus all such interest
thereon, are paid in full. The partial liquidated damages pursuant to the terms
hereof shall apply on a daily pro rata basis for any portion of a month prior to
the cure of an Event. For purposes of clarity, in the event the Company complies
with the provisions set forth in clause (i) through (v) above, the partial
liquidated damages provided in this Section 2.06 shall not be assessed,
provided, however, that nothing herein shall derogate from the Company's
requirement in the event of a Public Information Failure to make the payment
required pursuant to Section 5.7(b) of the Purchase Agreement.

Section 2.07    Inability to Use Prospectus; Black-Out Periods. Each Holder
agrees that, upon receipt of any notice from the Company of (i) the happening of
any event of the kind described in Sections 2.03(e)(i)(A), 2.03(e)(ii),
2.03(e)(iii), 2.03(e)(iv), 2.03(e)(v) or 2.03(e)(vi) hereof, or (ii) a
determination by the Board that it is advisable to suspend use of the Prospectus
for a discrete period of time due to pending corporate developments such as
negotiation of a material transaction which the Company in its sole discretion
after consultation with legal counsel, determines it would be obligated to
disclose in the Resale Registration Statement, which disclosure the Company
believes would be premature or otherwise inadvisable at such time or would have
a material adverse effect on the Company and its stockholders, such Holder will
forthwith discontinue disposition of such Registrable Securities pursuant to the
Resale Registration Statement or Prospectus until such Holder's receipt of the
copies of the supplemented or amended Prospectus contemplated by Section 2.03(b)
hereof, or until such Holder is advised in writing by the Company that the use
of the applicable Prospectus may be resumed and has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus. The period of time in which the
use of a Prospectus or Resale Registration Statement is so suspended shall be
referred to as a "Black-Out Period." The Company agrees to so advise such Holder
promptly of the commencement and termination of any such Black-Out Period, and
the Purchasers agree to keep the fact of such Black-Out Period confidential. The
Company shall not impose a Black-Out Period under this Section 2.07 for more
than ninety (90) consecutive days and not more than twice in any given twelve
(12) month period; provided, that at least sixty (60) days must pass between
Black-Out Periods, and the total aggregate length of all Black-Out periods
within any twelve (12) month period shall not exceed one hundred and twenty
(120) days. Notwithstanding the foregoing, the Company may suspend use of any
Resale Registration Statement if the Commission's rules and regulations prohibit
the Company from maintaining the effectiveness of a Resale Registration
Statement because its financial statements are stale at a time when its fiscal
year has ended or it has made an acquisition reportable under Item 2.01 of Form
8-K or any other similar situation until the Company's Form 10-K has been filed
or a Form 8-K, including any required pro forma or historical financial
statements, has been filed, respectively (provided that the Company shall use
its reasonable best efforts to cure any such situation as soon as possible so
that the Resale Registration Statement can be used at the earliest possible
time).

6

--------------------------------------------------------------------------------



Section 2.08    Certain Obligations of Holders.

As a condition to the inclusion of its Registrable Securities in the Resale
Registration Statement, each Holder will furnish to the Company the information
regarding the Holder as is legally required in connection with any registration,
qualification or compliance referred to in this Article II.

Each Holder hereby covenants with the Company not to make any sale of the
Registrable Securities pursuant to the Resale Registration Statement without
effectively causing the prospectus delivery requirements under the Securities
Act to be satisfied.

Each Holder acknowledges and agrees that the Registrable Securities sold
pursuant to the Resale Registration Statement are not transferable on the books
of the Company unless the stock certificate submitted to the transfer agent
evidencing the Registrable Securities, if applicable, is accompanied by a
certificate reasonably satisfactory to the Company to the effect that (i) the
Registrable Securities have been sold in accordance with this Agreement and the
Resale Registration Statement and (ii) the requirement of delivering a current
prospectus has been satisfied.

Each Holder is hereby advised that the anti-manipulation provisions of
Regulation M under the Exchange Act may apply to sales of the Registrable
Securities offered pursuant to the Resale Registration Statement and agrees not
to take any action with respect to any distribution deemed to be made pursuant
to the Resale Registration Statement that constitutes a violation of Regulation
M under the Exchange Act or any other applicable rule, regulation or law.

The rights to cause the Company to register Registrable Securities granted to
the Holders by the Company under Section 2.02 may be assigned in whole or in
part by a Holder in connection with the transfer of such Registrable Securities,
provided, that: (i) the transfer of the Registrable Securities and the rights to
register such Registrable Securities are affected in accordance with applicable
securities laws, (ii) the transfer involves not less than fifty percent (50%) of
the Shares, (iii) the Holder gives prior written notice to the Company, and (iv)
the transferee agrees to comply with the terms and provisions of this Agreement
in a written instrument reasonably satisfactory in form and substance to the
Company and its counsel. Except as specifically permitted by this Section 2.08,
the rights of a Holder with respect to Registrable Securities will not be
transferable to any other Person, and any attempted transfer will cause all
rights of the Holder to registration of Registrable Securities under this
Article II to be forfeited, void ab initio and of no further force and effect.

With the written consent of the Company and each Holder affected or potentially
affected by such proposed waiver, any provision of Sections 2.01, 2.02, 2.03,
2.04, 2.05, 2.06, 2.07, 2.08 or 2.09 may be waived (either generally or in a
particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely). Upon the effectuation of each waiver,
the Company will promptly give written notice thereof to such Holders.

7

--------------------------------------------------------------------------------



Section 2.09    Indemnification.

By the Company. The Company agrees to indemnify, to the fullest extent permitted
by law, each Holder of Registrable Securities being sold, its directors,
officers, employees, members, managers, partners, agents, and each other Person,
if any, who controls (within the meaning of the Securities Act and the rules and
regulations thereunder) such Holder (each, an "Indemnified Person") against all
losses, claims, damages, liabilities, and expenses (including legal fees and
expenses and all costs incident to investigation or preparation with respect to
such losses, claims, damages, liabilities, and expenses and to reimburse such
Indemnified Person for such costs as incurred) (collectively, the "Losses")
caused by, resulting from, or relating to any untrue or alleged untrue statement
of material fact contained in the Resale Registration Statement, prospectus, or
preliminary prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
a fact necessary to make the statements therein not misleading, except insofar
as the same are caused by or contained in any information furnished to the
Company by or on behalf of such Holder in writing expressly for use therein or
by such Holder's failure to deliver a copy of the Resale Registration Statement
or prospectus or any amendments or supplements thereto after the Company has
furnished such Holder with a sufficient number of copies of the same and
notified such Holder of such obligation. In connection with an underwritten
offering and without limiting any of the Company's other obligations under this
Agreement, the Company shall indemnify such underwriters, their officers,
directors, employees, and agents and each Person who controls (within the
meaning of the Securities Act and the rules and regulations thereunder) such
underwriters or such other indemnified Person to the same extent as provided
above with respect to the indemnification of the Holders of Registrable
Securities being sold.

By the Investor. In connection with any registration statement in which a Holder
of Registrable Securities is participating pursuant to this Agreement, each such
Holder will, if requested, furnish to the Company in writing information
regarding such Holder's ownership of Registrable Securities and, to the extent
permitted by law, shall, severally and not jointly, indemnify the Company, its
directors, and each Person who controls (within the meaning of the Securities
Act and the rules and regulations thereunder) the Company against all Losses
caused by, resulting from, or relating to any untrue or alleged untrue statement
of material fact contained in the Resale Registration Statement, prospectus, or
preliminary prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is caused by and contained in such
information so furnished to the Company in writing by or on behalf of such
Holder expressly for use therein; provided, however, that each Holder's
obligation to indemnify the Company hereunder shall be apportioned between each
Holder based upon the net amount received by each Holder from the sale of
Registrable Securities, as compared to the total net amount received by all of
the Holders of Registrable Securities sold pursuant to such registration
statement, no such Holder being liable to the Company in excess of such
apportionment; and provided, further (i) that each Holder's obligation to
indemnify the Company hereunder shall be apportioned between each Holder as is
appropriate to reflect the relative fault of such Holder on the one hand, and of
each other Holder on the other, in connection with the statements or omissions
that resulted in such Losses. The relative fault of each Holder on the one hand,
and each other Holder on the other, shall be determined by reference to, among
other things, whether any untrue or any alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact

8

--------------------------------------------------------------------------------



relates to information supplied by such Holder and the parties' relevant intent,
knowledge, information and opportunity to correct or prevent such statement or
omission.

Notice. Any Person entitled to indemnification hereunder shall give prompt
written notice to the indemnifying party of any claim with respect to which its
seeks indemnification; provided, however, that the failure to give such notice
shall not release the indemnifying party from its obligation, except to the
extent that the indemnifying party has been materially prejudiced by such
failure to provide such notice.

Defense of Actions. In any case in which any such action is brought against any
indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party, and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not (so long as it shall continue to have the right to
defend, contest, litigate, and settle the matter in question in accordance with
this paragraph) be liable to such indemnified party hereunder for any legal or
other expense subsequently incurred by such indemnified party in connection with
the defense thereof other than reasonable costs of investigation, supervision,
and monitoring (unless such indemnified party reasonably objects to such
assumption on the grounds that there may be defenses available to it that are
different from or in addition to the defenses available to such indemnifying
party or if a conflict or potential conflict of interest exists, in either of
which event the indemnified party shall be reimbursed by the indemnifying party
for the expenses incurred in connection with retaining separate legal counsel).
An indemnifying party shall not be liable for any settlement of an action or
claim effected without its consent, which consent shall not be unreasonably
withheld, conditioned or delayed. The indemnifying party shall lose its right to
defend, contest, litigate and settle a matter if it shall fail diligently to
contest such matter (except to the extent settled in accordance with the next
following sentence). No matter shall be settled by an indemnifying party without
the consent of the indemnified party (which consent shall not be unreasonably
withheld, conditioned or delayed). The indemnifying party shall not, without the
prior written consent of an indemnified party (which consent shall not be
unreasonably withheld, conditioned or delayed), effect any settlement of any
pending or threatened proceedings in respect of which indemnity has been sought
hereunder by such indemnified party unless (i) such settlement includes an
unconditional release of such indemnified party in form and substance
satisfactory to such indemnified party from all liability on the claims that are
the subject matter of such proceedings and (ii) such settlement does not include
any statement as to or any admission of fault, culpability or a failure to act
by or on behalf of any indemnified party.

Jointly Indemnifiable Claims. Given that an Indemnified Person may be entitled
to indemnification (a "Jointly Indemnifiable Claim") from both the Company,
pursuant to this Agreement, and from any other Person, whether pursuant to
applicable law, any indemnification agreement, the organizational documents of
such Person or otherwise (the "Indemnitee-Related Entities"), the Company
acknowledges and agrees that the Company shall be fully and primarily
responsible for the payment to the Indemnified Person in respect of
indemnification and advancement of expenses in connection with any such Jointly
Indemnifiable Claim, pursuant to and in accordance with the terms of this
Agreement, irrespective of any right

9

--------------------------------------------------------------------------------



of recovery the Indemnified Person may have from the Indemnitee-Related
Entities. Under no circumstance shall the Company be entitled to any right of
subrogation or contribution by the Indemnitee-Related Entities and no right of
recovery the Indemnified Person may have from the Indemnitee-Related Entities
shall reduce or otherwise alter the rights of the Indemnified Person or the
obligations of the Company hereunder. In the event that any of the
Indemnitee-Related Entities shall make any payment to the Indemnified Person in
respect of indemnification or advancement of expenses with respect to any
Jointly Indemnifiable Claim, the Indemnitee-Related Entity making such payment
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnified Person against the Company, and the Indemnified
Person shall execute all papers reasonably required and shall do all things that
may be reasonably necessary to secure such rights, including the execution of
such documents as may be necessary to enable the Indemnitee-Related Entities
effectively to bring suit to enforce such rights. Each of the Indemnitee-Related
Entities shall be third-party beneficiaries with respect to this Section
2.09(e), entitled to enforce this Section 2.09(e) against the Company as though
each such Indemnitee-Related Entity were a party to this Agreement.

Survival. The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified Person and will survive the transfer of the Registrable
Securities and the termination of this Agreement.

Contribution. If recovery is not available under the foregoing indemnification
provisions for any reason or reasons other than as specified therein, any Person
who would otherwise be entitled to indemnification by the terms thereof shall
nevertheless be entitled to contribution with respect to any Losses with respect
to which such Person would be entitled to such indemnification but for such
reason or reasons. In determining the amount of contribution to which the
respective Persons are entitled, there shall be considered the Persons' relative
knowledge and access to information concerning the matter with respect to which
the claim was asserted, the opportunity to correct and prevent any statement or
omission, and other equitable considerations appropriate under the
circumstances, including the relative fault of such Person, in connection with
the statements or omissions that resulted in Losses. The relative fault of each
Person shall be determined by reference to, among other things, whether any
untrue or any alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by
such Person and the parties' relevant intent, knowledge, information and
opportunity to correct or prevent such statement or omission. It is hereby
agreed that it would not necessarily be equitable if the amount of such
contribution were determined by pro rata or per capita allocation. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. Notwithstanding the foregoing,
the Investor and any Affiliate of such Investor shall not be required to make a
contribution in excess of (i) the net amount received by such Investor (or its
Affiliate) from the sale of Registrable Securities.

10

--------------------------------------------------------------------------------



ARTICLE III

Miscellaneous

Section 3.01    Inconsistent Agreements. Without the prior written consent of
the Investor, the Company shall not enter into any registration rights agreement
that conflicts, or is inconsistent, with the provisions of Article II hereof.

Section 3.02    Specific Performance. Each of the Investor and the Company
acknowledge and agree that, in the event of any breach of this Agreement, the
non- breaching party or parties would be irreparably harmed and could not be
made whole by monetary damages. The Investor and the Company hereby agree that,
in addition to any other remedy to which the Investor may be entitled at law or
in equity, the Investor shall be entitled to compel specific performance of this
Agreement in any action instituted in any court of the United States or any
state thereof having subject matter jurisdiction for such action.

Section 3.03    Headings. The headings in this Agreement are for convenience of
reference only and shall not control or affect the meaning or construction of
any provisions hereof.

Section 3.04    Entire Agreement. Except for the Purchase Agreement, this
Agreement (a) constitutes the entire agreement and understanding of the parties
hereto in respect of the subject matter contained herein, and there are no
restrictions, promises, representations, warranties, covenants, conditions, or
undertakings with respect to the subject matter hereof, other than those
expressly set forth or referred to herein, and (b) amends and supersedes all
prior agreements and understandings between the parties hereto with respect to
the subject matter hereof.

Section 3.05    Notices. All notices and other communications hereunder shall be
in writing and shall be delivered personally, by next-day courier, by electronic
or facsimile transmission, or telecopied with confirmation of receipt to the
parties at the addresses specified below (or at such other address for a party
as shall be specified by like notice; provided that notices of change of address
shall be effective only upon receipt thereof). Any such notice shall be
effective upon receipt, if personally delivered, delivered by electronic or
facsimile transmission, or telecopied, or one day after delivery to a courier
for next-day delivery.

If to the Company, to:

S&W Seed Company
7108 North Fresno Street, Suite 380
Fresno, CA 93720
Attention: Chief Executive Officer and Chief Financial Officer
Fax: (559) 884-2750
Email: mgrewal@swseedco.com and mszot@swseedco.com

with a copy (which shall not constitute notice) to:

11

--------------------------------------------------------------------------------

Murphy & Weiner, a Professional Corporation
430 Cambridge Avenue, Suite 100
Palo Alto, CA 94306
Attention: Debra K. Weiner
Fax: (650) 323-1108
Email: debbie@murphyweiner.com

If to the Investor or the Holder(s), to:

MFP Partners, L.P.
c/o MFP Investors LLC
667 Madison Avenue, 25th Floor
Attention: Timothy E. Ladin
Fax: (212) 752-7265
Email: tladin@mfpllc.com

Section 3.06    Applicable Law. The substantive laws of the State of New York
shall govern the interpretation, validity, and performance of the terms of this
Agreement, regardless of the law that might be applied under applicable
principles of conflicts of laws.

Section 3.07    Severability. The invalidity, illegality, or unenforceability of
one or more of the provisions of this Agreement in any jurisdiction shall not
affect the validity, legality, or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality, or enforceability of
this Agreement, including any such provision, in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.

Section 3.08    Successors; Assigns. The provisions of this Agreement shall be
binding upon the parties hereto and their respective heirs, successors, and
permitted assigns, including, without limitation and without the need for an
express assignment or assumption, any successor in interest to an Investor,
whether by a sale of all or substantially all of its assets, merger,
consolidation, or otherwise. Neither this Agreement nor the rights or
obligations of any party hereunder may be assigned, except as otherwise provided
in this Agreement. Any such attempted assignment in contravention of this
Agreement shall be void and of no effect.

Section 3.09    No Third-Party Beneficiaries. Nothing in this Agreement creates
in any Person not a party to this Agreement (other than permitted assignees and
a Person indemnified pursuant to Section 2.09 hereof with respect to such
indemnification rights and any Holders of the Registrable Securities with
respect to the rights to which they are entitled hereunder ) any legal or
equitable right, remedy or claim under this Agreement, and this Agreement is for
the exclusive benefit of the parties hereto.

Section 3.10    Amendments. This Agreement may not be amended, modified, or
supplemented unless such modification is in writing and signed by the Company
and each Investor.

Section 3.11    Waiver. Any waiver (express or implied) of any default or breach
of this Agreement shall not constitute a waiver of any other or subsequent
default or breach.

12

--------------------------------------------------------------------------------



Section 3.12    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same Agreement.

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

13

--------------------------------------------------------------------------------

S&W SEED COMPANY

 

By: /s/ Matthew K. Szot
Matthew K. Szot
Executive Vice President of Finance and
Administration and Chief Financial Officer

PURCHASER:

MFP PARTNERS, L.P.

By: MFP Investors LLC,
Its General Partner

By: /s/ Timothy E. Ladin
Timothy E. Ladin
General Counsel

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------